IN THE COURT OF APPEALS OF IOWA

                                  No. 16-1926
                              Filed August 2, 2017


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

BRETT ROELANDT,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Scott County, Stuart P. Werling,

Judge.



      A defendant appeals from the district court’s denial of his motion in arrest

of judgment. AFFIRMED.



      Mark C. Smith, State Appellate Defender, and Maria L. Ruhtenberg,

Assistant Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Martha E. Trout, Assistant

Attorney General, for appellee.



      Considered by Vogel, P.J., and Doyle and McDonald, JJ.
                                         2


VOGEL, Presiding Judge.

       Brett Roelandt appeals his convictions following his guilty pleas to theft in

the first degree, in violation of Iowa Code sections 714.2(1), 902.8, and 902.9

(2015), and assault while participating in a felony, in violation of Iowa Code

section 708.3(2). Roelandt claims the district court erred in denying his motion in

arrest of judgment based on his assertion that the State withheld exculpatory

evidence.

       I.     Background Facts and Proceedings

       On March 30, 2016, the State charged Roelandt with one count of robbery

in the first degree and one count of possession of a firearm as a felon as a

habitual offender. On June 27, the State amended the trial information to add

one count of theft in the first degree and one count of assault while participating

in a felony. In conjunction with a plea agreement, Roelandt agreed to plead

guilty to the theft-in-the-first-degree count and the assault-while-participating-in-

a-felony count; in exchange, the State agreed to dismiss the robbery and felon-

in-possession-of-a-firearm counts.

       After the plea was accepted by the district court, Roelandt filed a motion in

arrest of judgment seeking to set aside his guilty pleas based on his allegation

the State had withheld exculpatory information from him. Specifically, Roelandt

alleged the victim spoke to the county attorney on the morning of Roelandt’s

guilty plea hearing and told the county attorney that he could not state that

Roelandt was the perpetrator.        The county attorney did not disclose the

conversation to Roelandt.        Roelandt argued the failure to disclose the
                                           3

conversation violated his due process rights in accordance with Brady v.

Maryland, 373 U.S. 83, 87 (1963). The district court denied Roelandt’s motion.

         Roelandt appeals.

         II.    Scope and Standard of Review

         Generally, we review district court rulings on motions in arrest of judgment

for abuse of discretion.     State v. Smith, 753 N.W.2d 562, 564 (Iowa 2008).

However, “[w]hen the applicant’s claims are of a constitutional nature, we will

conduct a de novo review.”        DeSimone v. State, 803 N.W.2d 97, 102 (Iowa

2011).

         III.   Motion in Arrest of Judgment

         Roelandt asserts the district court erred in denying his motion in arrest of

judgment because the victim’s statement to the prosecutor qualifies as Brady

material and the failure of the prosecutor to disclose it to Roelandt violated his

due process rights. The State contends that the statement does not qualify as

Brady material.

         “In order to establish a Brady violation, the defendant had to prove ‘(1) the

prosecution suppressed evidence; (2) the evidence was favorable to the

defendant; and (3) the evidence was material to the issue of guilt.’” Harrington v.

State, 659 N.W.2d 509, 516 (Iowa 2003) (quoting State v. Veal, 564 N.W.2d 797,

810 (Iowa 1997)). “Evidence is suppressed ‘when information is discovered after

trial “which had been known to the prosecution but unknown to the defense.”’”

Id. at 522 (quoting Cornell v. State, 430 N.W.2d 384, 385 (Iowa 1988)).

Evidence is considered favorable to the defendant when “if disclosed and used

effectively, it may make the difference between conviction and acquittal.” United
                                         4

States v. Bagley, 473 U.S. 667, 676 (1985). “[E]vidence is material when ‘there

is a reasonable probability that, had the evidence been disclosed to the defense,

the result of the proceeding would have been different.              A “reasonable

probability” is a probability sufficient to undermine confidence in the outcome.’”

DeSimone, 803 N.W.2d at 105 (citations omitted).

       Even if Roelandt could show that the victim’s statement was suppressed

by the prosecution1 and favorable to him under Brady, his claim would fail

because he cannot show that the evidence was material. Roelandt cannot show

a “reasonable probability” “the result of the proceeding would have been

different” had he been aware of the victim’s statement. See id. Initially, the

victim’s statement is inherently of limited value because it only varied slightly

from previous statements the victim had made on multiple occasions. Further,

the victim’s statement did not exclude Roelandt as the perpetrator; instead, the

victim simply stated he was unsure.       In fact, the victim maintained that the

perpetrator was dressed in white and his hair was braided; police testimony was

available to confirm that Roelandt was wearing white when officers located him

after the theft.   Police were also available to testify that the victim identified

Roelandt as the perpetrator the night of the theft. Additionally, the case against

Roelandt remained strong without the victim’s full identification of Roelandt

because the victim’s girlfriend also identified Roelandt as the perpetrator. Taking

the strength of the case against Roelandt into consideration, we conclude there




1
  See United States v. Ruiz, 536 U.S. 622, 633 (2002) (holding the prosecution is not
required to disclose impeachment evidence prior to a guilty plea).
                                          5

is not a reasonable probability of a different outcome. See id. Accordingly, we

affirm the district court’s denial of Roelandt’s motion in arrest of judgment.

       IV.    Conclusion

       Because we conclude the district court did not err in denying Roelandt’s

motion in arrest of judgment, we affirm Roelandt’s conviction.

       AFFIRMED.

       Doyle, J., concurs; McDonald, J., concurs specially.
                                         6


MCDONALD, Judge (concurring specially)

       It is unnecessary to address the issue of whether the information not

disclosed to the defendant prior to his guilty plea was exculpatory and material

information within the meaning of Brady v. Maryland, 373 U.S. 83, 87 (1963).

The defendant’s right to receive exculpatory and material information is part of

the Constitution’s fair trial guarantee. See United States v. Ruiz, 536 U.S. 622,

628 (2002). As such, the defendant’s guilty plea waives the right to receive

Brady material, and due process does not otherwise require the State to disclose

Brady material prior to the defendant’s guilty plea. See id. (“When a defendant

pleads guilty he or she, of course, forgoes not only a fair trial, but also other

accompanying constitutional guarantees.”). As noted by Justice Thomas, “the

Constitution does not require the Government to disclose either affirmative

defense information or impeachment information relating to informants or other

witnesses before entering into a binding plea agreement with a criminal

defendant.” Id. at 633 (Thomas, J., concurring). Because Brady concerns are

not implicated at the guilty plea stage, the defendant had no entitlement to relief,

and the district court did not abuse its discretion in denying the defendant’s

motion in arrest of judgment. For these reasons, I concur in the judgment.